Citation Nr: 0806844	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-31 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder, 
including lumbar spine osteoarthritis or lumbosacral strain 
(claimed as low back condition), and including as secondary 
to service-connected bilateral pes planus.

2.  Service connection for a right knee condition, including 
as secondary to service-connected bilateral pes planus.

3.  Service connection for left knee arthritis, including as 
secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 until 
November 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In August 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge at the local 
VA office.  At the proceeding, he submitted additional 
medical evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this case.

The issue of a right knee disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2004 rating decision, the RO confirmed and 
continued its denial of service connection for back 
disability; in a February 2004 letter, the RO notified the 
veteran of the determination and of his appellate rights but 
he did not appeal and the decision became final.

2.  The evidence associated with the claims file relates to 
an unestablished fact necessary to substantiate the claim for 
a back disorder, as secondary to his service-connected 
bilateral pes planus.  

3.  The veteran's chronic lumbosacral strain with 
degenerative changes is due to his service-connected 
bilateral pes planus.  

4.  The veteran's left knee arthritis is due to his service-
connected bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The RO's February 2004 decision that confirmed and 
continued the denial of service connection for back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder and the 
claim is reopened.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2007). 

3.  The criteria for the establishment of service connection 
for chronic lumbosacral strain with degenerative changes have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).

4.  The criteria for the establishment of service connection 
for left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
chronic lumbosacral strain with degenerative changes and left 
knee arthritis.  These are complete grants of those benefits 
sought on appeal.  Thus, a discussion of VA's duties to 
notify and assist is unnecessary.

New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for a back disorder.  The appellant's original claim for this 
disorder was originally denied in an October 2002 rating 
decision, which found there to be no evidence of a chronic 
back disability during or after service.  The appellant did 
not appeal the decision; therefore, the October 2002 decision 
became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1103.  
The appellant's claim was subsequently denied again in 
February 2004.  He is currently appealing a May 2006 rating 
decision.  

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In his current attempt to reopen the claim, the appellant has 
proffered a new theory of entitlement and new evidence 
regarding his back disability, including medical evidence on 
the etiology of his current back disability.  The Board finds 
the newly associated evidence to have not been previously 
submitted and to relate to an unestablished fact necessary to 
substantiate his claim.  Accordingly, the Board finds that 
the claim for service connection for a back disorder is 
reopened.  

Applicable Law for Service Connection Claims

The veteran seeks service connection for a back disorder and 
a left knee disorder, as secondary to his service-connected 
bilateral pes planus.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Back Disorder

The veteran essentially contends that he developed a back 
disorder due to his service-connected pes planus.  

The February 1971 enlistment examination found no spine 
abnormalities.  The veteran complained of and requested 
treatment for back pain during service, including in June 
1972 and March and April of 1973.  He also indicated 
recurrent back pain in his September 1973 Report of Medical 
History.  No additional medical records in regards to a back 
disorder are associated with the claims folder for many years 
after service.  

A VA general medical examination was provided to the veteran 
in May 2003.  The veteran reported some low back pain, but 
did not recall having a back injury or hospitalization for 
his disorder.  He was found to have a normal curvature of the 
lumbar spine with a limited range of motion due to pain.  A 
lumbar spine disorder was not found.  

A VA X-ray of the lumbar spine in August 2004 found minimal 
anterior spurring in the lower thoracic and lower lumbar 
vertebrae.  The disc space in the pedicles was intact and his 
sacroiliac joints were unremarkable.  

Another VA examination was provided in August 2004.  The 
veteran reported intermittent back pain since approximately 
1973 and no specified back injury.  He reported an inability 
to work due to his back and feet, pain all the time, and a 
limitation of daily activities including prolonged running, 
standing, bending, or lifting.  The examiner found no 
tenderness or weakness of the lumbar spine and noted a normal 
gait.  The examiner also noted some limitation of motion, 
with no additional limitation due to repetitive use.  He was 
diagnosed with chronic lumbosacral strain.

The veteran submitted private medical records of treatment 
for back pain.  His private physician, Dr. G.Y.S., in March 
2005, found him to have degenerative changes to the lumbar 
spine and assessed him as having osteoarthritis of the lumbar 
area.  A February 2005 X-ray found him to have minimal 
degenerative changes in his lumbar spine.  VA outpatient 
treatment records also generally indicated some treatment for 
back pain.  

VA received a Narrative Report by the veteran's private 
physician, Dr. W.R., in February 2007.  Dr. W.R. reported 
that the veteran had chronic low back pain that radiated to 
the gluteal regions and hips and was worse with prolonged 
standing, squatting, and step climbing.  The veteran's spine 
had no marked kyphosis or scoliosis.  The entire lumbar spine 
revealed tenderness over the spinous process.  The left 
paraspinous muscle was tense and the range of motion of the 
thoraco-lumbar spine yielded pain on forward flexion and 
extension.  Rotation caused bilateral pain, as did a left leg 
straight leg lift.  He was diagnosed with chronic low back 
pain, secondary to degenerative joint disease.  Dr. W.R. 
found the veteran's progressively worsening osteoarthritis of 
the lumbar spine to more likely than not be caused by his pes 
planus and its resulting alteration of body mechanics.  

A Final Report regarding a back disorder was submitted to VA 
in September 2007, indicating treatment for low back pain.  
The examiner reiterated that the veteran indicated that his 
pes planus altered his body mechanics, contributing to his 
chronic low back pain and that it was more likely than not 
that his bilateral low back pain was caused by his pes 
planus.

The veteran is service connected for pes planus.  The 
evidence, including his reports from Dr. W.R., support his 
contention that he has chronic lumbosacral strain with 
degenerative changes that is related to his service-connected 
bilateral pes planus.  As the medical evidence supports the 
veteran's claim and as the evidence of record is at least in 
equipoise, the benefit of the doubt rule applies and service 
connection for chronic lumbosacral strain with degenerative 
changes is warranted.  

Left Knee Disorder

The veteran also essentially contends that his left knee 
disorder developed due to his service-connected pes planus.

Service medical records do not reflect any complaints of or 
treatment for knee pain.  The claims file does not have any 
records of complaints of or treatment for a knee disorder for 
years following service.

VA outpatient treatment records, including one from August 
2005, indicate that the veteran complained of left knee pain.  
A VA examiner reported in a January 2006 that the veteran had 
a locked knee and was unable to obtain full extension.  An 
MRI confirmed the presence of a medial meniscus tear and he 
subsequently received a left knee arthroscope.  

A March 2006 VA X-ray report found the veteran to have 
moderate medial joint space narrowing on the left knee and 
distention of the suprapatellar bursa consistent with a knee 
effusion.  There was also soft tissue swelling in the region 
of the patellar tendon and anterior to the patella, and 
possibly in the region of the distal quadriceps tendon.  
There was no definite fracture.  The examiner found him to 
have left knee medial joint space narrowing and effusion with 
soft tissue swelling.  A negative examination of the right 
knee was found.  

A private left knee MRI report from May 2007 found the 
veteran to have considerable narrowing of the medial joint 
compartment, compatible with osteoarthritis.  The lateral 
meniscus cruciate ligaments and collateral ligaments were 
intact.  The treater found a focal area of edema, involving 
the medial femoral condyle, and indicating minimal trauma or 
early degenerative change and early subarticular cyst 
formation.  There was also a marked flattening and 
fragmentation of the posterior horn of the medial meniscus.  
The examiner found a medial meniscal tear and moderate 
osteoarthritic degenerative change with cartilaginous loss 
involving the medial joint compartment.

The veteran's private physician, Dr. W.R., provided a 
narrative report received by VA in February 2007.  Dr. W.R. 
reported that the veteran had chronic bilateral knee pain 
that was worse on the left knee and that symptoms were 
aggravated by squatting and step climbing.  The veteran also 
had bilateral crepitance, left knee tenderness anteriorly and 
medically, and minimal effusion.  Pain was produced at 
flexion of the left knee at 110 degrees and 130 degrees of 
the right knee.  He was diagnosed with osteoarthritis of both 
knees, with the left knee symptomatic.  The veteran's left 
knee osteoarthritis was found to be more likely than not 
caused by his life long pes planus and the resulting 
alteration in his body mechanics.  

Dr. W.R. also made a Final Report, which was received by VA 
in September 2007.  Dr. W.R. reported that the veteran had 
been treated for bilateral knee pain and had degenerative 
joint disease of both knees.  Dr. W.R. also reported that the 
left knee was the most problematic, but that the right knee 
was also bothersome.  Dr. W.R. found it more likely than not 
that the veteran's bilateral knee pain was caused by his pes 
planus and changes in body mechanics with ambulation.

The evidence of record clearly indicates that the veteran has 
left knee arthritis and the medical evidence indicates that 
it is at least as likely as not related to his service-
connected bilateral pes planus.  As such, resolving all 
reasonable doubt in the veteran's favor, service connection 
for left knee arthritis is warranted. 


ORDER

New and material evidence has been submitted and the 
application to reopen the claim for entitlement to service 
connection for a back disorder is granted.  

Service connection for chronic lumbosacral strain with 
degenerative changes is granted.

Service connection for left knee arthritis is granted.


REMAND

The veteran contends that he has a right knee disability 
secondary to his service-connected pes planus.  There are no 
service medical records or records for many years after 
service indicating complaints of or treatment for a right 
knee disorder.   

VA outpatient treatment records only report complaints 
regarding the veteran's left knee, including a left knee 
medial meniscus tear in a January 2006.  The veteran did not 
make any complaints of a right knee disorder, which were 
recorded in his VA outpatient treatment records.  
Furthermore, a March 2006 VA X-ray reported a negative 
examination of the right knee.  

The first medical record of right knee pain was from the 
veteran's private physician, Dr. W.R., received in February 
2007.  Dr. W.R. reported that the veteran had chronic 
bilateral knee pain, which was worse on the left knee, and 
bilateral crepitance.  Dr. W.R. diagnosed the veteran with 
osteoarthritis of both knees, which was symptomatic for the 
left knee.  The veteran's left knee osteoarthritis was found 
to be more likely than not caused by his life long pes planus 
and the resulting alteration in his body mechanics.  No 
opinion was provided as to the right knee.

Dr. W.R. made a Final Report, received by VA in September 
2007, and reported that he had previously treated the veteran 
for bilateral knee pain. Dr. W.R. also reported that the 
veteran had degenerative joint disease of both knees, and 
although the left knee was the most problematic, the right 
knee was also bothersome.  Dr. W.R. found it more likely than 
not that the veteran's bilateral knee pain was caused by his 
pes planus and changes in his body mechanics with ambulation.  
However, Dr. W.R. did not have the opportunity to review the 
veteran's claims file, did not explain how he determined that 
the veteran had osteoarthritis of the right knee, and did not 
explain the inconsistency between his finding of right knee 
osteoarthritis and the VA X-ray from March 2006 that found a 
negative examination of the right knee.  

The Board concludes that on remand the veteran must be 
afforded an examination to allow for a complete review of the 
veteran's right knee claim and determine whether he has a 
right knee disability associated to service or his service-
connected pes planus.  

Additionally, the record indicates that the veteran is 
receiving benefits from the Social Security Administration 
(SSA), but that the medical records associated with his award 
are not associated with his file.  As such, VA is obliged to 
attempt to obtain and consider those SSA records. 38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007); 
see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s). All attempts to fulfill 
this development must be documented in 
the claims file. If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.  Any medical records obtained 
should be made available to the VA 
examiner for review prior to his or her 
examination.

2.  The RO should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
right knee disability found to be 
present. The claims folder should be 
made available to and be reviewed by 
the examiner. All indicated studies 
should be performed, and all findings 
should be reported in detail. The 
examiner should opine as to whether it 
is at least as likely as not that any 
right knee disability found to be 
present had its onset in or is related 
to service.  The examiner should also 
opine as to whether the veteran has a 
right knee disability secondary to his 
service-connected pes planus or to his 
right knee disability.  

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's report of a continuity of 
symptomatology, the lay statements of 
record relating to the onset of the 
veteran's right knee problems, the 
negative examination of the March 2006 
VA X-ray report, and Dr. W.R.'s 
reports.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


